 MYSTIC SHOP N BAGJoseph S. Teschko, Inc. t/a Mystic Shop N Bag andRetail Clerks Union Local 1358, Retail Clerks In-ternational Association, AFLCIO. Case 4-CA-8737January 6, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on June 13, 1977, by RetailClerks Union Local 1358, Retail Clerks InternationalAssociation, AFL-CIO, herein called the Union, andduly served on Joseph S. Teschko, Inc. t/a MysticShop N Bag, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 4, issued a com-plaint and notice of hearing on July 29, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(1)and (3) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding. Respondent failed to file an answerto the complaint. On September 12, 1977, counsel forthe General Counsel filed directly with the Board aMotion for Summary Judgment based on Respon-dent's failure to file an answer as required by Sec-tions 102.20 and 102.21 of the National Labor Rela-tions Board's Rules and Regulations, Series 8, asamended. An order transferring proceeding to theBoard and Notice To Show Cause was issued by theBoard on September 19, 1977. Respondent has filedno response to the Notice To Show Cause and, ac-cordingly. the allegations of the Motion for SummaryJudgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations in234 NLRB No. 17the complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respon-dent shall state in the answer that he is withoutknowledge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint which issued on July 29, 1977, wasserved on Respondent by registered mail and statesthat "the Respondent shall file ... an answer to saidComplaint within 10 days from the service thereofand that, unless it does so, all of the allegations in theComplaint shall be deemed to be admitted to be trueand may be so found by the Board." According tothe uncontroverted allegations of the Motion forSummary Judgment, Respondent's President, JohnTeschko, by telephone communication on August 17,1977, refused to assure counsel for the GeneralCounsel that an answer to the complaint would befiled. As noted above, Respondent did not file ananswer to the complaint, nor did it file a response tothe Notice To Show Cause. No good cause to thecontrary having been shown, in accordance with therules set forth above, the allegations of the complaintare deemed to be admitted and are found to be true.We shall, accordingly, grant the Motion for Summa-ry Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under, and ex-isting by virtue of, the laws of the State of New Jer-sey and is engaged in the operation of a grocery storeat its facility located in West Tuckerton, New Jersey.During the past year, Respondent had gross revenuesvalued in excess of $500,000 and purchased goodsvalued in excess of $50,000 directly from points out-side the State of New Jersey.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in, an employer engaged in commerce within the me-aning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union Local 1358, Retail Clerks In-ternational Association, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Independent 8(a)(1) ViolationsOn or about June 7 and 9, 1977, Respondent,through Joseph Teschko, at its West Tuckerton, NewJersey, facility, threatened to close its business if itsemployees selected the Union as their collective-bar-gaining representative.Accordingly, we find that by the aforesaid conductRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and by such con-duct Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(a)(l) of the Act.B. The 8(a)(3) ViolationOn or about June 9, 1977, Respondent terminatedemployee Leonard Kalos because of his union activi-ties and, at all times since then, Respondent hasfailed and refused, and continues to fail and refuse,to reinstate Leonard Kalos to his former or substan-tially equivalent position of employment.Accordingly, we find that, by the aforesaid conductRespondent has discriminated, and is discriminating,in regard to hire or tenure of employment or anyterm or condition of employment to discouragemembership in any labor organization, and by suchconduct Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Sec-tion 8(a)(3) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having also found that Respondent has discrimi-natorily terminated and has refused to reinstate em-' See, generally, Isis Plumbing & Heating Company, 138 NLRB 716(1962).ployee Leonard Kalos to his former or substantiallyequivalent position, we shall order Respondent tooffer him immediate and full reinstatement to hisformer position or, if such position no longer exists,to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges,and make him whole for any loss of earnings he mayhave suffered by payment to him of a sum of moneyequal to the amount he normally would have earnedas wages from the date of his discharge to the date ofRespondent's offer of reinstatement, less net earn-ings, with backpay and interest thereon to be com-puted in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).1The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Joseph S. Teschko, Inc. t/a Mystic Shop NBag, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Retail Clerks Union Local 1358, Retail ClerksInternational Association, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.3. By the conduct described in section III, above,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rights guar-anteed in Section 7 of the Act, and has discriminated,and is discriminating, in regard to hire or tenure orterms or conditions of employment to discouragemembership in a labor organization, and by suchconduct Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Jo-seph S. Teschko, Inc. t/a Mystic Shop N Bag, WestTuckerton, New Jersey, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Threatening to close its business if its employeesselect Retail Clerks Union Local 1358, Retail ClerksInternational Association, AFL-CIO, or any other116 MYSTIC SHOP N BAGlabor organization, as their collective-bargaining rep-resentative.(b) Discouraging membership in, or activities onbehalf of, Retail Clerks Union Local 1358, RetailClerks International Association, AFL-CIO, or anyother labor organization, by discriminatorily dis-charging or by otherwise discriminating in regard tohire or tenure or terms or conditions of employmentof any of its employees because they join or assist theabove-named Union, or any other labor organiza-tion.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Offer Leonard Kalos immediate and full rein-statement to his former position, or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofpay he may have suffered by reason of the discrimi-nation against him in the manner set forth in thesection above entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Post at its West Tuckerton, New Jersey, facilitycopies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the Re-gional Director for Region 4, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to close our business ifour employees select Retail Clerks Union Local1358, Retail Clerks International Association,AFL-CIO, or any other labor organization, astheir collective-bargaining representative.WE WILL NOT discourage membership in, oractivities on behalf of, Retail Clerks Union Local1358, Retail Clerks International Association,AFL-CIO, or any other labor organization, bydiscriminatorily discharging or by otherwise dis-criminating in regard to hire or tenure or terms orconditions of employment of any of our employ-ees because they join or assist the above-namedUnion, or any other labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed in Section 7 of the Na-tional Labor Relations Act, as amended.WE WILL offer Leonard Kalos immediate andfull reinstatement to his former position or, if thatposition no longer exists, to a substantially equiv-alent position, without prejudice to his seniorityor other rights and privileges previously enjoyed,and make him whole for any loss of pay he mayhave suffered by reason of the discriminationagainst him, plus interest.JOSEPH S. TESCHKO, INC.T/A MYSTIC SHOP NBAG117